Citation Nr: 1612672	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The appellant is the widow of a Veteran who had recognized guerrilla service from December 1942 to April 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran died in January 1999, at the age of 76; his death certificate lists the immediate cause of death as multiple organ failure secondary to severe metabolic acidosis, with chronic renal failure secondary.  Nephrolithiasis, nephropathy, and osteoarthritis were listed as significant conditions contributing to death.  
 
2.  Service connection was not in effect for any disability at the time of his death.  

3.  There is no probative evidence that any condition involved in the Veteran's death was manifest during active military service, or became manifest or during the first post service year.

4.  There is no probative evidence linking the veteran's fatal medical conditions or his death to his active military service.

5.  The Veteran did not have any claim pending before VA at the time of his death.  



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 107, 1101, 1110, 1112, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.40, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The appellant was has been provided the requisite notice with respect to her claims in a December 2015 letter.  While this was not prior to the initial RO rating decision denying the benefit sought, the claim was subsequently readjudicated in January 2016.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; private medical records; verification of service, assisted the appellant in obtaining evidence; and, afforded her the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant asserts that she is entitled to benefits based on the guerrilla service of her deceased husband on behalf of the United States Armed Forces during World War II. 

Verification of the Veteran's service has been obtained from the service department.  The Veteran was in "missing status" from December 1, 1942 to March 17, 1945.  He was in "recognized guerrilla service" from March 18, 1945 to June 10, 1945.  He was in Regular Philippine Army service from June 18, 1945 to April 12, 1946.  Service in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  A service department determination as to an individual's service shall be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Cause of Death

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312.

Service department verification reveals that the Veteran's served from December 1942 to April 1946 with periods of missing status, recognized guerrilla service, and finally Regular Philippine Army.  In April 1946, separation examination of the Veteran was conducted with overall normal findings.  His genito-urinary system was specifically evaluated as being normal by the examining physician.  

The Veteran died in January 1999, at the age of 76.  His death certificate lists the immediate cause of death as multiple organ failure secondary to severe metabolic acidosis with chronic renal failure secondary.  Nephrolithiasis, nephropathy and osteoarthritis were listed as significant conditions contributing to death.  

The appellant also submitted a copy of a March 2014 medical certificate which documents and summarizes the information related to the Veteran's death.  The document indicates that he was in the hospital from January 2 to 13, 1999, due to difficulty breathing and the he ultimately died.  The final diagnosis is indicated as "chronic renal failure secondary to obstructive nephropathy secondary to nephrolithiasis.  Pleural effusion secondary to pulmonary tuberculosis.  Ischemic heart disease; osteoarthritis.  Severe metabolic acidosis."  

The appellant asserts that service connection for the cause of the Veteran's death is warranted, merely because of the Veteran's service.  She also indicates that his death was caused by a chronic disease warranting service connection on a presumptive basis.  38 C.F.R. § 3.309.

The evidence establishes that the Veteran separated from service in April 1946 and that he died in January 1999, over four decades later.  While renal disease was a causative factor in his death, there is no evidence that he had renal disease during service or the first year after separation from service.  There is no probative evidence which links the Veteran's death to service.  Simply put, the appellant's argument is that she warrants benefits based upon the Veteran service.  There is no probative evidence that links the Veteran's death, or any disease involved in causing his death to service.  There is no evidence which supports the appellant's claim; accordingly service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accrued Benefits

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated." 38 C.F.R. § 3.160(c) (2014).

The Veteran died in January 1999.  The appellant filed her present claim in October 2013, almost a decade and a half after the Veteran's death.  Review of the record does not reveal that the Veteran had any claim for benefits pending with VA at the time of his death.  Accordingly entitlement to accrued benefits is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


